         Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 1 of 18



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

CHRISTOPHER M. ALLEN,                  :
     Plaintiff,                        :   CIVIL ACTION NO.
                                       :   3:20cv279 (AWT)
     v.                                :
                                       :
CHERYL L. CEPELAK, et al.,             :
     Defendants.                       :


                        RULING ON MOTION TO DISMISS

     The plaintiff, Christopher Allen, a sentenced inmate 1 in the

custody of the Department of Correction (“DOC”), filed this

civil rights action under 42 U.S.C. § 1983 against DOC Deputy

Commissioner Cheryl Cepelak, DOC District Administrator William

Mulligan, DOC Religious Services Director Williams (“Dr.

Williams”), and MacDougall-Walker Correctional Institution

(“MacDougall-Walker”) Warden Kristine Barone.            (Doc.#1)   Allen

claims that he has been denied his rights under the First and

Fourteenth Amendments to the United States Constitution; the

Religious Land Use and Institutionalized Persons Act of 2000

(RLUIPA); Article First, § 3 of the Connecticut Constitution;

and Connecticut General Statutes § 52-571(b).            Id.   Allen has

sued the defendants in their individual capacities for damages



     1 The DOC website shows that Allen was sentenced on February 25,
2010, and he is serving a sentence of thirty-two years. See Giraldo
v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (the court may “take
judicial notice of relevant matters of public record.”).
                                       1
        Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 2 of 18



and in their official capacities for injunctive and declaratory

relief.    Id.   After initial review, the court permitted all of

Allen’s claims to proceed against Deputy Commissioner Cepelak,

District Administrator Mulligan, Dr. Williams, and Warden

Barone. (Doc.#8).

     The defendants have filed a motion to dismiss on the basis

of qualified immunity with respect to Allen’s First Amendment

claims based on: the defendants’ denial of Allen’s request to

have access to and possess a burgundy fez; and the defendants’

denial of his request for religious services for his religion of

Islamism. 2    Allen has filed opposition briefs to the motion to

dismiss.      (Docs.##41, 46).

     The motion to dismiss will be granted in part and denied in

part.

     I.     LEGAL STANDARD

     To survive a motion to dismiss filed pursuant to Rule

12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)


http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=317818.
     2 The defendants’ qualified immunity arguments do not appear to
address Allen’s First Amendment claim based on the defendants’ failure
to recognize his religion while recognizing other religions, and his
Fourteenth Amendment claim based on the defendants’ failure to
recognize his religion and their use of state funds to support other
religious communities but failure to do so for Islamism. See (Doc.#1
at 18).
                                      2
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 3 of 18



(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”   Iqbal, 556 U.S. at 678.     “The plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 557).

     Legal conclusions and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements,” are not entitled to a presumption of truth.         Id.

(citing Twombly, 550 U.S. at 555).      Nevertheless, when reviewing

a motion to dismiss, the court must accept well-pleaded factual

allegations as true and draw “all reasonable inferences in the

nonmovant’s favor.”   Interworks Sys. Inc. v. Merch. Fin. Corp.,

604 F.3d 692, 699 (2d Cir. 2010).      “[D]ocuments outside the

complaint are generally off-limits on a motion to dismiss,”

unless they are incorporated in the complaint by reference,

integral to the complaint, or matters of which the court can

take judicial notice.   See Goel v. Bunge, Ltd., 820 F.3d 554,

559 (2d Cir. 2016).

     Although a pro se complaint must be liberally construed “to

raise the strongest arguments it suggests,” pro se litigants are

                                   3
       Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 4 of 18



nonetheless required to “state a plausible claim for relief.”

Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (brackets and

internal quotation marks and citations omitted).          So too must

a pro se litigant be able “to allege facts demonstrating that

her claims arise under this Court’s ... jurisdiction.”           Gray v.

Internal Affairs Bureau, 292 F. Supp. 2d 475, 477 (S.D.N.Y.

2003).       Absent such a showing the “complaint must be dismissed.”

Id. (citing Fed. R. Civ. P. 12(h)(3)).

       II.    FACTUAL ALLEGATIONS

       Allen is a devout Moorish-American member of the Moorish

Science Temple of America. (Doc.#1 at ¶ 24).         His religion is

Islamism, the official religion of the Moorish Science Temple of

America.      Id. at ¶ 25.   It is a fundamental tenet of Islamism

that all male adherents must cover their heads with a burgundy

fez.    Id. at ¶ ¶ 26-27.     The burgundy fez must be purchased from

the Temple or a Temple-approved vendor.        Id. at ¶ 36.     The

Temple does not sell any fez that is not the color burgundy.

Id. at ¶ 37.

       As a devout follower of the religious laws set forth by the

Prophet Noble Drew Ali (founder of the Moorish Science Temple of

America), Allen is obligated to publicly proclaim that he is a

member of the Moorish Science Temple of America and that his

religion is Islamism; id. at ¶ 42; he is no more able to

                                     4
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 5 of 18



disregard the burgundy fez mandate than a Catholic would be to

disregard a Papal edict.    Id. at ¶ 39.

     Allen is not a member of any gang or other criminal element

with which the color burgundy could be associated.        Id. at ¶ 28.

Nor has he been accused of being involved in gang activity.           Id.

at ¶ 29.   Pursuant to DOC policy, suspected gang members are

separated from the general population and housed in segregated

Restrictive Housing Units (“RHU”).      Id. at ¶ 30.    However, Allen

is housed in general population and has no contact with

prisoners in RHU.   Id. at ¶ 31.

     Allen filed a prior action under Docket Number 3:18-cv-297

(JCH), which was dismissed without prejudice for failure to

exhaust his administrative remedies.      Id. at ¶¶ 16-18.     As he

alleged in that prior action, Allen has requested permission to

purchase a burgundy fez for several years, but his request has

been continually denied.    Id. at ¶ 32.

     On October 24, 2018, District Administrator Mulligan denied

Allen access to a burgundy fez in response to his Level I

Administrative Remedy Form.    Id. at ¶ 33. On January 16, 2019,

DOC Deputy Commissioner Cepelak also denied his request for

access to a burgundy fez in response to his Level III

Administrative Remedy Form.    Id. at ¶ 34.

     The defendants have denied Allen his request for access to

                                   5
      Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 6 of 18



a burgundy fez based on a vague and unsupported claim that a

burgundy fez poses “an unspecified risk to an unspecified safety

and security concern.”     Id. at ¶ 35.    The religious fez worn by

practicing male members of the Moorish Science Temple of America

must be purchased directly from the Temple or through a Temple-

approved vendor.    Id. at ¶ 36.

      On August 21, 2019, Allen wrote to Dr. Williams requesting

recognition as a practitioner and adherent to the tenets of

Islamism; he also requested establishment of a schedule for

services on Fridays and Sundays in accordance with the tenets of

Islamism.    Id. at ¶¶ 45, 51.    Dr. Williams responded by

dismissing Allen’s request and suggesting Allen (who is not a

Muslim) should participate in Muslim services.         Id. at ¶¶ 45,

52.   On September 9, 2019, Warden Barone responded to Allen’s

Level I Administrative Remedy Form with the false assertions

that Islamism is not a religion and that it has no correlation

to the Moorish Science Temple.      Id. at ¶¶ 43-44.

      On September 26, 2019, District Administrator Mulligan

responded to Allen’s Level II Administrative Remedy Form by

stating: “The response given by Warden Barone was thorough and

complete.”    He also indicated that Allen had exhausted his

administrative remedies.     Id. at ¶ 47.

      Due to their refusal to recognize Islamism as Allen’s

                                    6
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 7 of 18



religion, the defendants did not entertain Allen’s requests to

observe Islamism religious holidays, attend Islamism worship

services, and follow the teachings of Islamism.        Id. at ¶ 49.

     To date, the defendants continue to deny him access to the

burgundy fez based on reasoning that the burgundy fez poses a

safety and security concern.     Id. at ¶ 35.

     With approximately 20 adherents at MacDougall-Walker,

Islamism has community of similar size to those of other

religious communities at MacDougall-Walker for whom services are

provided.    Id. at ¶ 53.   The defendants use state monies to hire

clergy, purchase food and worship items, and provide support for

religious communities of similar size; however, the defendants

have refused to permit Allen to observe the holiday and customs

of Islamism, and they have failed to recognize Allen’s religion

of Islamism.    Id. at ¶¶ 60-61.

     III. DISCUSSION

     A.     Qualified Immunity

     Qualified immunity “protects government officials ‘from

liability for civil damages in so far as their conduct does not

violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’”        Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). “‘Qualified immunity’

                                   7
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 8 of 18



protects an official from liability under federal causes of

action but is not generally understood to protect officials from

claims based on state law.”    Jenkins v. City of New York, 478

F.3d 76, 86 (2d Cir. 2007).

     Qualified immunity “affords government officials ‘breathing

room’ to make reasonable—-even if sometimes mistaken—-

decisions.”   Distiso v. Cook, 691 F.3d 226, 240 (2d Cir. 2012)

(quoting Messerschmidt v. Millender, 565 U.S. 535, 553 (2012)).

“The qualified immunity standard is

‘forgiving’ and ‘protects all but the plainly incompetent or

those who knowingly violate the law.’”      Grice v. McVeigh, 873

F.3d 162, 166 (2d Cir. 2017) (quoting Amore v. Novarro, 624 F.3d

522, 530 (2d Cir. 2010)).

     To deny an official the protection of qualified immunity,

the plaintiff must plead facts that satisfy two requirements.

First, the facts alleged or shown by the plaintiff must state a

violation of a statutory or constitutional right by the official

and, second, they must establish that the right was clearly

established at the time of the challenged conduct.        See Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011) (citation omitted).         The

district court has the discretion to determine, in light of the

particular circumstances surrounding the case, which of the two

prongs of the qualified immunity standard to address first.           See

                                   8
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 9 of 18



Johnson v. Perry, 859 F.3d 156, 170 (2d Cir. 2017) (quoting

Pearson, 555 U.S. at 236).

     Under the second prong, a right is clearly established if,

“at the time of the challenged conduct ... every ‘reasonable

official would have understood that what he is doing violates

that right.’”   al-Kidd, 563 U.S. at 731 (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). Although there is no

requirement that a case have been decided which is directly on

point, “existing precedent must have placed the statutory or

constitutional question beyond debate.”      Id.

     In determining whether the right is clearly established,

the district court looks to case law from the Supreme Court and

the Courts of Appeals.    See Terbesi v. Torreso, 764 F.3d 217,

231 (2d Cir. 2014).   District court decisions do not constitute

clearly established law.    See Camreta v. Greene, 563 U.S. 692,

709 n.7 (2011) (internal citations omitted); see also Brown v.

City of New York, 862 F.3d 182, 190 (2d Cir. 2017) (“No

precedential decision of the Supreme Court or this Court

‘clearly establishes’ that the actions of [the defendants],

viewed in the circumstances in which they were taken, were in

violation of the Fourth Amendment.”).

     Moreover, “a broad general proposition” does not constitute

a clearly established right.     Reichle v. Howards, 566 U.S. 658,

                                   9
        Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 10 of 18



665 (2012).     The constitutional right allegedly violated must be

established “in a ‘particularized’ sense so that the ‘contours’

of the right are clear to a reasonable official.”           Id. (quoting

Anderson, 483 U.S. at 640); see also White v. Pauly, ___ U.S.

___, 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563 U.S. at

742) (“‘clearly established law’ should not be defined ‘at a

high level of generality.’”); City of Escondido v. Emmons, ___

U.S. ___, 139 S. Ct. 500, 503 (2019)(“Under our cases, the

clearly established right must be defined with specificity.

‘This Court has repeatedly told courts … not to define clearly

established law at a low level of generality.’” (quoting Kisela

v. Hughes, ___ U.S. ___, 138 S. Ct. 1148, 1152 (2018) (per

curiam))).     The legal principle at issue “must clearly prohibit

the officer’s conduct in the particular circumstances before

him.”    District of Columbia v. Wesby, ___ U.S. ___, 138 S. Ct.

577, 590 (2018).

     In addition, qualified immunity protects government

officials when it was objectively reasonable for them to believe

that their conduct in the particular factual context at issue

did not violate a clearly established right.           See Manganiello v.

City of New York, 612 F.3d 149, 165 (2d Cir. 2010).            “If a

reasonable officer might not have known for certain that the

conduct was unlawful—then the officer is immune from liability.”

                                      10
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 11 of 18



Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017).        Qualified

immunity does not apply “if, on an objective basis, it is

obvious that no reasonably competent officer” would have taken

the actions alleged.    Malley v. Briggs, 475 U.S. 335, 341

(1986).

     The court may consider a qualified immunity defense on a

motion to dismiss if “the facts supporting the defense appear on

the face of the complaint.”     McKenna v. Wright, 386 F.3d 432,

435-36 (2d Cir. 2004).    “[A] defendant presenting an immunity

defense on a Rule 12(b)(6) motion instead of a motion for

summary judgment must accept [that] . . . the plaintiff is

entitled to all reasonable inferences from the facts alleged,

not only those that support his claim, but also those that

defeat the immunity defense.”     Id. at 436.

     1.   Burgundy Fez

     The court’s initial review order held that Allen had

sufficiently stated that the defendants had plausibly violated

his First Amendment rights by substantially burdening exercise

of his sincerely held religious beliefs by denying him access

and permission to wear his religious headwear, the burgundy fez.

(Doc.#8 at 9).

     In the instant case, the right at issue is not the broad

and general proposition that a prisoner has the First Amendment

                                   11
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 12 of 18



right to the free exercise of his or her religion subject to

restrictions relating to legitimate penological concerns.          See

Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003).         Instead,

the more specific right at issue is whether Allen had the First

Amendment right to wear his religious headwear in light of the

penological concerns for safety and security.        See Richard v.

Strom, 3:18cv1451 (CSH), 2019 WL 2015902 at *4 (D. Conn. May 7,

2019) (considering qualified immunity defense to First Amendment

claim that inmate had right to possess fez consistent with his

religion).   The defendants argue that Circuit courts, including

the Second Circuit, have upheld prison restrictions on religious

headgear as necessary for safety and security reasons.          See

Benjamin v. Coughlin, 905 F. 2d 571, 579 (2d Cir. 1990)

(upholding restriction on Rastafarian headwear of crown for

safety and security reasons; and noting that crowns (as opposed

to yarmulke and kufis) pose heightened security concern due to

their size and ability to be used for secreting contraband, and

that district court concluded that “yarmulkes and kufis are

smaller and fit closely to the head, while the crown is of a

size and shapelessness which would facilitate uses which are

legitimately forbidden.”). 3



     3 See also Portley-El v. Zavaras, 188 F.3d 519 (10th Cir. 1999)
(holding that restricting the wearing of a fez at work by a practicing
member of Moorish Science Temple of America to be “entirely
                                   12
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 13 of 18



     Here, the complaint alleges that the defendants stated “an

unspecified risk to an unspecified safety and security concern.”

(Doc.#1 at ¶ 35).    As the face of the complaint provides no

information about the asserted penological safety and security

concerns raised by Allen having access to and wearing a burgundy

fez (and the defendants’ motion to dismiss does not attach the

decisions denying Allen’s request), the court cannot assess

whether there is a clearly established right under similar

circumstances, or whether the defendants would not reasonably

understand that their decision to deny Allen’s burgundy fez

request violated a constitutional right.       See Nicholas v.

Tucker, 40 F. App’x 642, 643 (2d Cir. 2002) (unpublished)

(affirming district court decision on motion for summary

judgment that correctional officer was entitled to qualified

immunity as he could reasonably conclude that interference with


appropriate” because headgear can pose security threat as it can be
used to conceal drugs, weapons, and contraband)(unpublished opinion);
Muhammad v. Lynaugh, 966 F.2d 901, 902–03 (5th Cir. 1992) (upholding
regulation restricting Muslim inmates’ wearing of kufi caps as
evidence showed that weapons could be secreted in the caps and could
cause problems with inmate interaction); Young v. Lane, 922 F.2d 370,
375-77 (7th Cir. 1991) (sustaining prison prohibition on wearing
yarmulkes in prison’s general population where evidence showed that
restrictions on headwear limited inmate gang identification in prison
environment and yarmulkes were permitted during religious services and
in cells); Standing Deer v. Carlson, 831 F.2d 1525, 1528 (9th Cir.
1987) (upholding no-headwear policy as reasonably related to
cleanliness, security, and safety); Butler-Bey v. Frey, 811 F.2d 449,
451 (8th Cir. 1987) (rejecting inmate’s claim that prohibition on
wearing of fez in prison visiting room, dining room, chapel, school
and administration building violates First Amendment due to potential
threat of carrying contraband in fez).
                                   13
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 14 of 18



wearing of headgear at work would not violate inmate’s

constitutional rights where inmate’s kufi was sufficiently loose

to permit concealment of a weapon or contraband and inmate’s

work place was less secure than inmate’s usual quarters);

Nicholas v. Tucker, No. 95 CIV. 9705(LAK), 2001 WL 228413, at *2

(S.D.N.Y. Mar. 8, 2001).

     Accordingly, the qualified immunity analysis necessary for

this claim requires more factual development; the court can more

appropriately consider this defense on a motion for summary

judgment.    The motion to dismiss will be denied because the

factual record is, at present, not sufficient.

     2.     Religious Services

     The court permitted to proceed beyond initial review

Allen’s First Amendment claim based on the defendants’ denial of

his requests for religious observances, services and festivals

for his religion of Islamism practiced by members of the Moorish

Science Temple of America.     (See Doc.#8 at 11-14).       The

defendants maintain that they are entitled to qualified immunity

because both the Supreme Court and the Second Circuit have

upheld the denial of separate religious services for inmate

groups based on security and other penological concerns.

     In O’Lone v. Estate of Shabazz, the United States Supreme

Court considered a First Amendment challenge based on prison

                                   14
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 15 of 18



policies that prevented the plaintiff-inmates from being able to

attend weekly Muslim congregational services because they were

required to work outside the building where the services were

conducted and prison policies precluded them from returning

except for emergencies; the Supreme Court held that the First

Amendment was not violated because the prison regulations

reasonably related to legitimate penological objectives.          482

U.S. 342, 345-347, 351-353 (1987).      In so holding, the Supreme

court upheld as valid penological security concerns the prison

officials’ determinations that accommodations for the Muslim

inmates assigned to outside work would “threaten prison security

by allowing ‘affinity groups’ in the prison to flourish,”

facilitate “an organizational structure that will invariably

challenge the institutional authority,” and “create problems” as

other inmates “perceive favoritism” because of the special

arrangements.   Id. at 352-353.

     The Second Circuit upheld as constitutional a New York

correctional requirement that permitted inmate religious groups

to congregate for religious observance only under the

supervision of a non-inmate spiritual leader known as a “free-

world sponsor.”    Benjamin, 905 F.2d at 577.       In Connecticut,

inmates are subject to a similar restriction contained in DOC

Administrative Directive 10.8(6), which requires        that “[a]ll

                                   15
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 16 of 18



collective religious activity shall be conducted and supervised

by a Department authorized chaplain or religious volunteer who

professes the same religion as the group gathering together.           An

inmate may not conduct a collective religious activity under any

circumstances.”

     In Vega v. Lantz, No. 304CV1215(DFM), 2009 WL 3157586, at

*9 (D. Conn. Sept. 25, 2009), the court concluded that DOC’s

restriction on inmates’ ability to lead services does not

violate the First Amendment “because inmate leadership of any

sort tends to create an alternate authority structure within the

prison system.”    Id. at *9 (internal quotation omitted).

     The defendants assert that Allen has not alleged that his

group of Islamism practitioners have a bona fide and qualified

volunteer who could be approved to supervise and conduct

collective religious services for his religion.        Thus, the

defendants maintain, no reasonable prison official would know

that there was a clearly established right to separate services

for inmates who practice Islamism in light of established

Supreme Court and Second Circuit precedent.        Allen’s opposition

materials do not refute that he has failed to allege the

existence of a bona fide and qualified volunteer who could be

approved to supervise and conduct collective religious services

for his religion of Islamism.

                                   16
     Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 17 of 18



     Because an inmate has no clearly established constitutional

right to religious services under circumstances similar to those

here, the defendants are entitled to qualified immunity on

Allen’s First Amendment claim relating to denial of religious

services for his religion of Islamism, as alleged in the

complaint.

     IV.   CONCLUSION

     Based on the foregoing, Defendants’ Motion to Dismiss (ECF

No. 20) is DENIED in part and GRANTED in part.        The defendants’

motion is granted as to Allen’s First Amendment claim based on

the denial of his request for religious services for his

religion of Islamism, and the defendants are entitled to

qualified immunity as to that claim. 4     The motion to dismiss is

denied as to Allen’s First Amendment claim relating to the

burgundy fez.

     It is so ordered.




     4
       If Allen can allege that he requested religious services and
that there is a bona fide and qualified volunteer who could be
approved to supervise and conduct collective religious services for
his religion, he may file, within 30 days of this ruling, an amended
complaint. Allen is advised that any amended complaint will completely
replace the prior complaint in the action, and that no portion of any
prior complaint shall be incorporated into his amended complaint by
reference.


                                   17
        Case 3:20-cv-00279-AWT Document 48 Filed 02/26/21 Page 18 of 18



    Signed at Hartford, Connecticut, this 25th day of February

2021.



                                    ___________/s/AWT____________
                                         Alvin W. Thompson
                                    United States District Judge




                                      18
